ALLOWANCE
Claims 1-25 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments filed on 05/13/2022 have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 112(b) rejection to claim 5 for indefinite language.

Response to Arguments
Argument 1, Applicant argues that Lee does not explicitly teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered and is persuasive because the newly amended claims has placed independent claim 1 and its dependent claims 2-9 and 23, independent claim 10 and its dependent claims 11-16 and 24, and independent claim 17 and its dependent claims 18-22 and 25, in condition for allowance.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Lee et al. (US 2016/0205103 A1), does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 17.
The prior art of record teaches a method of managing third-party application access to assets of an end-user device [Lee: Abstract], the method comprising: 
identifying an asset privacy management trigger on the end-user device related to a third-party application [Lee: Fig. 18, (1810), Para. 122, start personal information monitoring for third party application access]; 
in response to identifying the asset privacy management trigger, displaying a privacy selection interface that enables a user to select a limited asset access option [Lee: Figs. 16A-B, 18, (1820), Paras. 108-110, 123, user turning on the personal information monitoring (1640)]; 
in response to the limited asset access option being selected, displaying an asset selection interface configured to define a sub-set of assets of the end-user device as authorized for the third-party application based on user selection [Lee: Fig. 16C, Paras. 110-111, user selecting specific personal information to be monitored]; and 
in response to a request to access assets of the end-user device by the third- party application, providing the third-party application with access to only the defined sub-set of assets [Lee: Fig. 18, (1830-1840), Paras. 126-127, allowing the third party to access the selected personal information]. 

However, the prior art of record does not teach in response to the limited asset access option being selected, displaying an asset selection interface configured to: display individual assets of an asset library; and define a sub-set of assets of the end-user device as authorized for the third-party application based on user selection of a sub-set of the displayed individual assets of the asset library. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of in response to the limited asset access option being selected, displaying an asset selection interface configured to: display individual assets of an asset library; and define a sub-set of assets of the end-user device as authorized for the third-party application based on user selection of a sub-set of the displayed individual assets of the asset library, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179